959 N.E.2d 1156 (2012)
355 Ill. Dec. 423
PEOPLE State of Illinois, respondent,
v.
Scott F. ENGLISH, petitioner.
No. 112890.
Supreme Court of Illinois.
January 11, 2012.
Motion by petitioner for leave to file a motion for reconsideration of the order denying petition for leave to appeal. Motion allowed. The motion for reconsideration is allowed. This Court's order of November 30, 2011, denying the petition for leave is vacated. The petition for leave to appeal is allowed.
Order entered by the Court.